was not substantial evidence of his guilt, the reliability of other inmates
                 was not independently evaluated, the hearing officer was not impartial,
                 and the amount of credits forfeited was in excess of that permitted. 2
                              Appellant failed to demonstrate a violation of due process
                 because he received: (1) advance written notice of the charges; (2) written
                 statement of the fact-finders of the evidence relied upon and the reasons
                 for disciplinary action; and (3) a qualified right to call witnesses and
                 present evidence. Wolff v. McDonnell, 418 U.S. 539, 563-69 (1974).
                 Confrontation and cross-examination in prison disciplinary proceedings
                 are not required because these procedures present "greater hazards to
                 institutional interests." Id. at 567-68. Some evidence supported the
                 decision by the prison disciplinary hearing officer. Superintendent v. Hill,
                 472 U.S. 445, 455 (1985). Appellant failed to demonstrate that the
                 hearing officer was not impartial due to "command influence," particularly
                 in light of the fact that the hearing officer was assigned to a different
                 facility than the associate warden who drafted the notice of charges. The
                 amount of credits forfeited did not exceed that permitted by the Code.




                       2 To the extent that appellant challenged his placement in
                 disciplinary segregation and restitution, appellant's challenge was not
                 cognizable in a petition for a writ of habeas corpus. See Bowen v. Warden,
                 100 Nev. 489, 686 P.2d 250 (1984); see also Sandin v. Conner, 515 U.S.
                 472, 486 (1995) (holding that the liberty interest protected by the Due
                 Process Clause will generally be limited to freedom from restraint which
                 imposes an atypical and signification hardship on the inmate in relation to
                 the ordinary incidents of prison life).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A


                NEM=
                N.D.O.C. A.R. 707.1(6)(H). Therefore, appellant failed to demonstrate
                that he was entitled to relief. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                                                                               J.



                                                                               J.




                cc: Hon. Gary Fairman, District Judge
                     Tomas Villalovos
                     Attorney General/Carson City
                     Attorney General/Ely
                     White Pine County District Attorney
                     White Pine County Clerk




                      3 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA

                                                     3
(0) I947A